DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendments and remarks filed 7/1/22 are acknowledged. Claims 210 and 216 have been amended. Claims 240-245 have been added. Claims 1-209, 213-215, and 220-230 have been canceled.  Claims 210-212, 216-219, and 231-245 are pending and under examination. 
Withdrawn Objections and Rejections
The objection to the specification for minor informalities in withdrawn in light of Applicant’s amendment thereto. See paragraph 4, page 2 of the previous Office action.
The rejection of claims 210-212 and 216-239 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AlA 35 U.S.C. 112, the applicant), regards as the invention, is withdrawn in light of Applicant’s amendment thereto. See paragraph 8, page 11 of the previous Office action.
Maintained Rejection
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 219 and 233-234 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 219 recites wherein the plurality of T-cells in the composition comprises a genetic modification, and wherein the genetic modification reduces or inhibits expression of a T-cell receptor or MHC.
Claim 233 recites wherein the plurality of T-cells comprises an inducible caspase polypeptide, wherein the inducible caspase polypeptide comprises a (a) ligand binding region, (b) linker, and (c) a truncated caspase polypeptide. Claim 234 recites wherein the plurality of T-cells comprises an inducible caspase polypeptide, wherein the inducible caspase polypeptide comprises (a) a ligand binding region, (b) a linker, and (c) a truncated caspase 9 polypeptide, and wherein the step of eliminating the plurality of T-cells comprises administering an effective amount of an induction agent to the subject to induce the caspase polypeptide, thereby initiating death of the T-cell.
The claims do not meet the written description provision of 35 U.S.C. 112(a) because the specification does not adequately describe the genus of (i)  modifications that reduces or inhibits expression of T-cell receptor or a MHC, and (ii) inducible caspase polypeptides.
The claims state that the plurality of T cells encompass a genetic modification that reduces or inhibits expression of a T-cell receptor or MHC. The specification teaches that the genetic modification is a single strand break, a double strand break, a sequence deletion, a sequence insertion, a sequence substitution or any combination thereof. However, the specification provides inadequate guidance regarding the specification molecule or sequence that is modified such that the plurality of T cells have reduced or inhibited expression of a T-cell receptor or MHC. One of ordinary skill in the art would not be reasonably apprised of the structure of the claimed T cells comprising a genetic modification that reduces or inhibits expression of a T-cell receptor or a MHC without adequate descriptions of its component parts or overall makeup. The functionally claimed modification does not impart enough structural information to permit one of ordinary skill in the art to reasonably recognize or understand that Applicant was in possession of the full scope of the T cells comprising a genetic modification as recited in the claims, as written. Without knowing specific genetic modification that reduces or inhibits expression of a T cell receptor of MHC, one would not be able to adequately describe the claimed T cells. 
The claims also state that the T cells comprise an inducible caspase polypeptide, which comprises a ligand binding region, a linker, and a truncated caspase 9 polypeptide. However, the specification does not adequately describe the complete structure of the inducible caspase polypeptide. One of skill in the art would not be apprised of the complete structure of the polypeptide without a full description of its component parts.  Thus, the claims identify these components and its required domains solely by their function.
Therefore, the specification does not provide adequate written description to identify the broad and variable genus of modifications to reduce or inhibit T cell receptor or MHC expression, and an inducible caspase polypeptide because, inter alia, the specification does not disclose a correlation between the necessary structure of the T cell and the function(s) recited in the claims; and thus, the specification does not distinguish the claimed genus from others, except by function. Accordingly, the specification does not define any structural features commonly possessed by members of the genus, because while the description of an ability of the claimed T cell may generically describe their function, it does not describe the T cells itself. A definition by function does not suffice to define the genus because it is only an indication of what the T cell does, rather than what they are; therefore it is only a definition of a useful result rather than a definition of what achieves that result. In addition, because the genus of T cells is highly variable (i.e. each T cell would necessarily have a unique structure; see MPEP 2434), the functional characteristic of comprising  (i) a modification that reduces or inhibits expression of a T cell receptor or MHC, and (ii) an inducible caspase polypeptide and inducing death of the HSC expressing the target ligand, is insufficient to describe the genus of T cells. 
Additionally, the specification does not provide a representative number of species commensurate in scope of the genus. The specification discloses a CAR-T cell engineered via genetic modification using the non-viral PiggyBac transposon, targeting CD117 or CD133, and the safety switch iC9 for use in a method wherein HSC are cleared before transplantation of therapeutic HSCs. The specification demonstrates that depletion of HSC by said T cells targeting CD117 or CD133. Thus, the specification sets forth a correlation between a specific T cell engineered to express a specific CLR comprising a scFV against CD117 or CD133, and comprising an iC9, and the function of eliminating a target HSC. However, this correlation does not appear to be present in the breadth of the claims. As noted above, the claims encompass a vast genus of engineered T cells. With the exception of the T cells comprising their fully described components, the specification describes no other engineered T cells encompassed by the claims that has the function of eliminating an HSC. Given that the specification does not provide a correlation between the claimed engineered T cells, and the function of eliminating an HSC, and there is no indication that the species exemplified in the specification is predicative of other species within the genus, one of skill in the art would not know which T cells would have the required functions.  Thus, the specification does not provide adequate guidance to carry out the claimed method commensurate in scope with the claims such that the recited T cells can be used to eliminate HSCs in a subject. 
Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111, makes clear that
"applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the 'written description' inquiry, whatever is now claimed." (See page 1117.) The specification does not "clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed." (See Vas-Cath at page 1116.)
Protein chemistry is probably one of the most unpredictable areas of biotechnology. Consequently, the effects of sequence dissimilarities upon protein structure and function cannot be predicted. Bowie et al. (Science, 1990, 247:1306-1310) teach that an amino acid sequence encodes a message that determines the shape and function of a protein and that it is the ability of these proteins to fold into unique three-dimensional structures that allows them to function and carry out the instructions of the genome and further teaches that the problem of predicting protein structure from sequence data and in turn utilizing predicted structural determinations to ascertain functional aspects of the protein is extremely complex (column 1, page 1306). Bowie et al. further teach that while it is known that many amino acid substitutions are possible in any given protein, the position within the protein's sequence where such amino acid substitutions can be made with a reasonable expectation of maintaining function are limited. Certain positions in the sequence are critical to the three dimensional structure/function relationship and these regions can tolerate only conservative substitutions or no substitutions at all (column 2, page 1306). The sensitivity of proteins to alterations of even a single amino acid in a sequence are exemplified by Burgess et al. (J. Cell Biol. 111:2129-2138, 1990) who teach that replacement of a single lysine reside at position 118 of acidic fibroblast growth factor by glutamic acid led to the substantial loss of heparin binding, receptor binding and biological activity of the protein and by Lazar et al. (Mol. Cell. Biol., 8:1247-1252, 1988) who teach that in transforming growth factor alpha, replacement of aspartic acid at position 47 with alanine or asparagine did not affect biological activity while replacement with serine or glutamic acid sharply reduced the biological activity of the mitogen. These references demonstrate that even a single amino acid substitution will often dramatically affect the biological activity and characteristics of a protein. Thus, it cannot be predicted which modifications and polypeptides will have the claimed function.
Dotti et al. (Immunology Reviews, 2014: 257(1); 1-35) teach that the specificity of the generated CAR constructs was determined by epitope location, scFv affinity, hinge and transmembrane domains and number of signaling domains. Dotti et al. teach that there is an intricate interplay between scFVs, hinge, transmembrane domain and endodomain that determines CAR function and there is no single optimal configuration that is ‘one size fits all’. Therefore, CAR receptor optimization remains largely empirical, with testing required in a range of pre-clinical models (See page 4). Thus, Dotti et al. provides evidence that one of ordinary skill in the art would require specific guidance, rather than generic guidance as provided in the instant specification, when determining the components of the claimed CLR. 
Taken together, the art provides evidence of the unpredictability when designing CLRs. Therefore, one of skill in the art would conclude that the claimed invention encompasses a genus of T cells comprising a modification that reduces or inhibits expression of a T cell receptor, and a treating cancers that may not eliminate at least one HSC in a subject. Applicant has provided little or no descriptive support beyond the mere presentation of generic or partially named structures to enable one of ordinary skill in the art to determine the actual structural composition of the claims genus of T cells. Although the prior art outlines art-recognized procedures for producing and screening for recombinant proteins this is not sufficient to impart possession of the genera of T cells to Applicant. Even if a few structurally identifiable composition components were described in the specification, they may not be sufficient, as the ordinary artisan would not necessarily immediately recognize how to put them together in such a way as to form a completely constructed chimeric antigen receptor such that one would be able to distinguish it from the chimeric antigen receptors of the prior art. Without an adequate structural description of the claimed components and descriptive support on how to put them together, one of ordinary skill in the art would not be reasonably apprised that Applicant was in possession of the genus of T cells as claimed.
While "examples explicitly covering the full scope of the claim language" typically will not be required, a sufficient number of representative species must be included to "demonstrate that the patentee possessed the full scope of the [claimed] invention." Lizard tech v. Earth Resource Mapping, Inc., 424 F.3d 1336, 1345, 76 USPQ2d 1724,1732 (Fed. Cir. 2005).
In the absence of sufficient recitation of distinguishing characteristics, the specification does not provide adequate written description of the claimed genus. One of skill in the art would not recognize from the disclosure that the applicant was in possession of the claimed method which encompasses treating any cancer. Possession may not be shown by merely describing how to obtain possession of members of the claimed genus or how to identify their common structural features (see, Univ. of Rochester v. G.D. Searle& Co., 358 F.3d 916,927, 69 USPQ2d 1886, 1895 (Fed. Cir. 2004); accord Ex Parte Kubin, 2007-0819, BPAI 31 May 2007, opinion at p. 16, paragraph 1). The specification does not clearly allow persons of ordinary skill in the art to recognize that he or she invented what is claimed (see Vas-Cath at page 1116).
Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. 112 is severable from its enablement provision (see page 1115).
Applicant’s Arguments
Applicant argues that the claims have been amended to recite each domain of the CLR that is expressed by the plurality of T-cells (emphasis added). Specifically, the claimed method comprises a T-cell that expresses a CLR with a human CD8α signal peptide, a scFv that binds c-KIT, a human CD8α hinge, a human CD8α transmembrane, a human 4-1BB costimulatory domain and a human CD3ζ endodomain. Applicant argues that claim 210 further requires that the ligand recognition region of the CLR be a scFv comprising the amino acid sequence of SEQ ID NO: 73 (emphasis added), which corresponds with c-KIT scFv(5).
Response to Arguments 
Applicant’s arguments have been fully considered but they are not persuasive. Applicant’s amendments are acknowledged. However, the amendments do not address the limitations of the rejection. As noted in the previous Office action, the claims encompass embodiments in which the T cells have a genetic modification that reduces or inhibits a T cell receptor or a MHC, and an inducible caspase polypeptide. These components of the T cell are described solely by their function, and the specification fails to provide guidance regarding the specific modification or structure of the inducible caspase polypeptide. Thus, the specification fails to provide a correlation between the structures that provide the claimed functions (e.g., inhibit T cell receptor or MHC expression and initiating cell death). Further, the specification does not provide a representative number of species, as there is no description of species with the claimed modifications and inducible caspase polypeptide. 
Claim Status
Claims 210-212, 216-218, 231, 232, and 235-245 are allowed.
Claims 219, 233,and 234 are rejected.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANDRA DILLAHUNT whose telephone number is (571)272-2932. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa L. Ford can be reached on (571) 272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANDRA DILLAHUNT/Examiner, Art Unit 1646                                                                                                                                                                                                        

/VANESSA L. FORD/Supervisory Patent Examiner, Art Unit 1646